Citation Nr: 1541697	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-44 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than the service-connected dysthymia, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 50 percent for dysthymia.

3.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2009, February 2012, and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In May 2012 and October 2012 rating decisions, the RO granted increased 30 and 50 percent disability evaluations, respectively, for the Veteran's dysthymia, both effective from the January 10, 2008 date of claim.  As these were not full grants of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased ratings, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In June 2015, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). 

At the June 2015 hearing, prior to the July 2015 letter of certification of the appeal to the Board, the Veteran withdrew from appeal claims for higher initial ratings for right and left knee disabilities.  These claims will not be addressed below.

The psychiatric claim for service connection has been developed as a claim for PTSD.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim has been recharacterized to include any psychiatric disorder, other than the already-service connected dysthymia. 
The electronic filing system contains an additional medical record that was associated with the record since the RO's last readjudication of the claims, without a waiver of RO jurisdiction.  However, as this record consists of a VA examination report for residuals of prostate cancer, it is not pertinent to the psychiatric claim decided below, and there is no risk of prejudice to the appellant from proceeding without the waiver. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

The issues of entitlement to an initial disability rating in excess of 50 percent for dysthymia and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Other than alcohol abuse, which is not secondary to a service-connected disorder, the Veteran does not currently have an acquired psychiatric disorder other than the service-connected dysthymia, including PTSD.



CONCLUSION OF LAW

The criteria for entitlement to service connection for acquired psychiatric disorder other than the service-connected dysthymia, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 4.125 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A January 2012 letter  notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is therefore satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issue under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the claim.

Analysis

A three-element test must generally be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The establishment of service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-5); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In adjudicating a service connection claim for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat). 

However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In other words, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition. Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he has PTSD as the result of several stressors, including non-sexual personal assaults, and a fear of hostile military or terrorist activity during particular events of his service in Vietnam between December 1968 and February 1972.  See 38 C.F.R. § 3.304(f).  In the May 2012 statement of the case (SOC), the RO accepted these stressors and determined that no further development or corroborative evidence was necessary.  

However, the claim has been denied due to a lack of current diagnosis.  In the course of the appeal, the Veteran has undergone three psychiatric examinations.  

On VA psychiatric examination in April 2009, the Veteran was diagnosed with dysthymia secondary to service-connected prostate cancer, and alcohol abuse.  The examiner did not mention PTSD.

On VA psychiatric examination in March 2011, the examiner noted that the record, including psychiatric treatment notes, did not contain a diagnosis of PTSD.  On examination of the Veteran, the examiner concluded that he did not have a diagnosis of PTSD that conformed to the DSM-IV criteria for the disorder, stating, "after a review of symptoms and history, it was not possible to establish that his current symptoms are related to identified stressors. He does not meet formal diagnostic criteria for PTSD."  Instead, he was diagnosed with a mood disorder which the examiner noted was service-connected as dysthymia, and alcohol abuse which was not secondary to dysthymia.

On VA psychiatric examination in October 2013, the Veteran was diagnosed with depressive disorder not otherwise specified, and alcohol abuse.  As for the depressive disorder, the examiner stated, "his current depressive disorder should be understood as a development of his mood disorder/dysthymia. It is secondary to his prostate cancer."  As for the alcohol abuse, the examiner opined that it was not secondary to the Veteran's depression or to any service-connected disorder. 

In addition, in a July 2012 VA psychiatric treatment record, the provider diagnosed the Veteran with dysthymia, and further opined that while he had some PTSD symptoms, he did not meet the diagnostic criteria for a diagnosis of the disorder.  VBMS Entry August 29, 2012, p. 1/10.

The Board's own review of the record does not reveal a diagnosis of PTSD.  The record contains multiple records of VA and private treatment that are devoid of any such evidence.  The only possible evidence in support is a September 2011 VA general medical record stating the Veteran "has depression/ptsd. not suicidal. would like to see mental health."  Virtual VA Entry February 7, 2012, p. 13/61.  This record does not serve to establish a diagnosis as it appears predicated on the Veteran's self-reported history.  See Reonal v. Brown, 5 Vet. App. 458, 460   (1993) (holding medical opinions have no probative value when they are based on an inaccurate factual predicate, such as the Veteran's self-reported and inaccurate history).  No psychiatric evaluation or testing was conducted, and the diagnosis was not rendered according to the criteria of the DSM-IV or DSM-5.  See 38 C.F.R. § 4.125(a).  Rather, only a physical examination ensued, in which the Veteran's vital signs were recorded, his body mass index was noted, and an assessment of his neck, lungs, coronary system, abdomen, and extremities was conducted.  Further, in the subsequent mental health consultation in October 2011, PTSD was not diagnosed.  To the contrary, the provider noted, "Vet has asked writer several times in the past, 'do you think I have PTSD?' (see 03/17/11 Medication Management Note) and this has not been writer's diagnosis for him."  Id. at 8/61.

There is no probative evidence contrary to the VA examiners' opinions, particularly that of the March 2011 examiner.  The Board finds the reports fully adequate for the purposes of adjudication.  See Stefl, 21 Vet. App. at 123.     

The Board has considered the Veteran's own assertions that he has PTSD that is related to service.  The Veteran is competent to report his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Veteran does not assert that he has been diagnosed with PTSD.  See Hearing Transcript, p. 17.  Additionally, the April 2009, March 2011, and October 2013 VA examiners are medical professionals who reviewed the claims file and considered the reported history, including the Veteran's own lay assertions.  The March 2011 examiner, in providing the requested medical opinion, used her expertise in reviewing the facts of this case and determined that no current PTSD was present.  As such, the Board finds the opinion the of March 2011 examiner to be more probative.  The medical evidence outweighs the lay evidence.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).   The most probative and credible evidence establishes that the appellant does not have PTSD. 

Where the evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of a current disability, the other elements of service connection need not be addressed and the  claim must be denied.

The Board has considered theories of presumptive service connection, but none are applicable to this case.  As no psychosis has been diagnosed, presumptive service connection pursuant to 38 C.F.R. §§ 3.307, 3.309(a) is not applicable and any allegation of continuity of symptomatology need not be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  

Additionally, service connection is precluded for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse for claims filed after October 31, 1990.  38 C.F.R. § 3.301.  Service connection is warranted for an alcohol-abuse related disability when such abuse arose secondarily from a service-connected disorder.  Allen v. Principi, 237 F.3d. 1368, 1376-78 (Fed. Cir. 2001).  Although the Veteran has been diagnosed with alcohol abuse, the March 2011 and October 2013 VA examiners determined it was not secondary to a service-connected disorder.  There is no evidence to the contrary.  No other psychiatric disorders have been diagnosed, other than the service-connected dysthymia.  Clemons, 23 Vet. App. at 1.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).  


ORDER

Service connection for an acquired psychiatric disorder other than the service-connected dysthymia, to include PTSD, is denied.


REMAND

Additional development of the claims remaining on appeal is required and the matter is REMANDED for the following action:

1.  Advise the Veteran and his representative that he may submit any further evidence showing the severity of his dysthymia and his entitlement to a TDIU.  Provide authorizations for the release of any further information noted by the Veteran and obtain any evidence cited in accordance with the duty to assist procedures. 

2.  After all available records have been associated with the claims file/e-folder, determine if any further factual development is required as to the claim for increased rating for dysthymia.

In addition, determine if any further factual development is required as to the Veteran's service-connected prostate disorder.  In this regard, the Veteran's June 2015 hearing testimony is inconsistent with the June 2015 telephone-based VA examination report.  The Veteran testified at the hearing, for example, that he requires nightly use of pads, and that he consistently wakes frequently during the night to urinate.  Hearing Transcript, p. 31.

Then schedule the Veteran with an examination to determine the effect of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either separately OR IN COMBINATION, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

The examiner must be advised that at present, the Veteran's service-connected disabilities consist of dysthymia (50 percent disabling), prostate cancer residuals (20 percent disabling prior to June 12, 2015, and noncompensable since), degenerative joint disease of the right knee (10 percent disabling), degenerative joint disease of the left knee (10 percent disabling), tinnitus (10 percent disabling), residuals of right 5th finger metacarpal fracture (noncompensable), bilateral hearing loss (noncompensable), residuals of a right testicle contusion (noncompensable), and an upper lip scar (noncompensable).

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided.

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

The examiner's attention is drawn to the following:

 * 2006-2007 employment records documenting the Veteran's problems at work while being trained on new equipment.  VBMS Entry October 14, 2009.

* 2010 vocational rehabilitation records, including a general ability measure for adults profile report, basic achievement skills inventory, and career assessment inventory.  VBMS Entry April 13, 2009.

* March 2013 award of disability benefits by the Social Security Administration due to a back disability and other unspecified arthropathies.  VBMS Entry June 11, 2014. 

* October 2013 VA psychiatric examination finding that it was more likely than not that the Veteran could maintain competitive full time employment.  However, the examiner noted that the Veteran's psychiatric symptoms would negatively impact his professional functioning, causing impaired social relationships with supervisors and coworkers secondary to irritability and withdrawal, and increased frequency of careless mistakes secondary to inattention.  Virtual VA Entry October 24, 2013.

* October 2013 VA examination reports finding that the Veteran's right hand disability, upper lip scar, and prostate cancer residuals did not impact his ability to work.  Virtual VA Entries October 22, 2013.
* October 2013 VA examination report finding that the Veteran's bilateral knee disability impacted his ability to work.  The examiner found that patellofemoral pain condition would contribute to decreased endurance
with the ladder-climbing activities necessary at his prior employment.  The examiner stated that sedentary work would be feasible.  Virtual VA Entry October 22, 2013.

* October 2013 VA examination report finding that the Veteran's tinnitus impacted his ability to work.  The examiner found that the Veteran's hearing loss did not render him unable to secure or maintain substantially gainful employment.  Virtual VA Entry October 17, 2013.

* June 2015 VA examination report finding that the Veteran's prostate cancer residuals did not impact his ability to work.  Virtual VA Entry June 12, 2015.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU must be adjudicated - including, if warranted, any adjustments in the Veteran's service-connected ratings for dysthymia, prostate cancer residuals, degenerative joint disease of the right knee, degenerative joint disease of the left knee, tinnitus, residuals of right 5th finger metacarpal fracture, bilateral hearing loss, residuals of a right testicle contusion, and upper lip scar.  

If the claims on appeal are denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


